341 F.2d 377
BROTHER INTERNATIONAL SEWING MACHINE CORPORATION OF LOUISIANA, Appellant,v.Vic CARACCI, Appellee.Vic CARACCI, Appellant,v.BROTHER INTERNATIONAL SEWING MACHINE CORPORATION OF LOUISIANA, Appellee.
No. 21308.
United States Court of Appeals Fifth Circuit.
February 12, 1965.

Lucien M. Gex, Jr., Hartel & Kenny, New Orleans, La., for appellant-appellee.
Steven R. Plotkin, New Orleans, La., David A. Harris, Jackson, Miss., for appellee-appellant.
Before JONES and BROWN, Circuit Judges, and SHEEHY, District Judge.
PER CURIAM:


1
The district court had for consideration the construction of a contract, its breach and termination, the resulting damages and related questions. From its judgment both parties have appealed. Being unpersuaded that the district court committed error, its judgment is


2
Affirmed.